DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.

A – Applicant argues: On page 12 of 04/07/2022 response:
“Applicant points out that the independent claims 14, 16, and 21 have been amended to recite a DNS server (claim 14), a method of monitoring a network (claim 16), and a method of processing DNS requests for managing botnet attacks to a computer network (claim 21),…”

A – The Examiner respectfully disagrees: Claims 14 and 21 have not been amended.

B – Applicant argues: On page 13 of 04/07/2022 response:
“Accordingly, the recited references do not teach “wherein the processor, upon execution of the instructions is configured to: receive DNS requests exclusively from a plurality of honeypots operating as decoys for the network traffic detected as being malicious,” as recited by Applicant’s claim 14. Krishnamurthy does not disclose a DNS server and therefore does not cure the deficiencies of Canzanese.”.

B – The Examiner respectfully disagrees: Canzanese, paragraph 113 refers to the network emulator (as being a DNS server) also is configured as the default gateway for traffic originating on the testbed. Claim 21 has argument from claim 14 and the rejection is maintained.

C – Applicant argues: On pages 13-15 of 04/07/2022 response:
Applicant argues the newly added limitations.

C – The Examiner respectfully disagrees: Pearson teaches “monitoring network traffic to and/or from a protected network of computing systems”, “receiving a packet of the network traffic while monitoring the network traffic” and “forwarding remaining network traffic to its corresponding destination address”. Pearson, Abstract, traffic is analyzed; message traffic to and from [Pearson, paragraph 4]; Pearson, paragraph 15, At step 19, if message traffic content is determined to contain the selected portion(s) of a spam message…; Pearson, paragraph 13, the content of messages in the associated message traffic is analyzed to determine if the selected portion(s) are contained therein. Only the potential malware / spam / malicious traffic is stopped.

NOTE: It is noted that applicant did not respond to the 112 2nd rejection to claims 9 and 20. Therefore the 112 2nd rejection to 9 and 20 is maintained.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 depends on canceled claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9 and 20 recites the broad recitation “wherein when it is determined that there is not an entry in the honeypot library that includes an entry for the pattern of the packet, block any further communication for the paired connection instead of deploying a honeypot”, and the claims 1-8 and 19 recite a requirement for either a honeypot based on a system configuration or a pattern related to the malicious pattern which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al., (US Publication 2008/0320095), hereinafter “Pearson”, and further in view of McCorkendale et al., (US Publication No. 2013/0091570), hereinafter “McCorkendale”.

Regarding claim 16, Pearson-McCorkendale further discloses
monitoring network traffic to and/or from a protected network of computing systems [Pearson, Abstract and paragraphs 4 and 15], comprising:
receiving a packet of the network traffic while monitoring the network traffic, the packet having an associated source and destination address pair, where this pair constitutes a connection pair [Pearson, paragraph 13, source; recipient]; 
comparing a pattern of the packet to a plurality of patterns and/or compare a source or destination address of the packet to known malicious addresses [Pearson, paragraphs 14-16, determine if traffic associated with source is malicious or determine if message traffic content is determined to contain the selected portion(s) of a spam message or suspicious behavior is determined];
forwarding remaining network traffic to its corresponding destination address [Pearson, paragraphs 13-15, network traffic is inspected and potential malicious traffic is intercepted].

Pearson does not specifically disclose, however McCorkendale teaches
responsive to determining that the packet matches a pattern of the plurality of patterns or the source or destination address of the packet matches a known malicious address of the known malicious addresses, deploying a honeypot in a container, if not yet deployed [McCorkendale, paragraph 44, module performs an analysis; emulator or virtual machine is used to isolate the malware, code and determine is code try’s to contact an outside computer, paragraph 42, a receiving module periodically receives from the sampling module logged identifying information about files intercepted an quarantined]; and 
forwarding all network traffic for the connection pair to the honeypot [McCorkendale, paragraph 44, the server 116 can observe the actions of the file to see if it tries to install a Trojan horse or other malicious program. Similarly, if the file is regularly contacting an outside computer (e.g., a botnet or command control system)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a honeypot to contain potentially malicious software in order to protect the security of the system.

Regarding claim 18, Pearson-McCorkendale further discloses
storing as a malicious address in the malicious address database a source address associated with network traffic that matches the pattern [Pearson, paragraphs 14-18, store in database].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson-McCorkendale as applied to claim 16 above, and further in view of Canzanese, JR. et al., (US Publication No. 2015/0295945), hereinafter “Canzanese”.

Regarding claim 17, Pearson-McCorkendale further discloses
applying a security action to an internal production system of the one or more internal production systems based upon a source or destination address in network traffic to or from the internal production system being a known malicious address [Pearson, paragraphs 14-18, malicious addresses, store in database].
Pearson-McCorkendale does not specifically disclose, however Canzanese teaches 
a DNS name of an outbound DNS request from the internal production system being a suspicious DNS name [Canzanese, paragraph 113].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor traffic for outbound DNS request in order to monitor all traffic to and from the system to identify malicious outbound traffic.

Claims 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson, and further in view of Canzanese and Krishnamurthy, (US Publication No. 2005/0210534).

Regarding claim 14, Pearson discloses
a DNS server for processing DNS requests for managing botnet attacks to a computer network, the DNS server comprising a memory configured to store instructions and a processor disposed in communication with the memory, wherein the processor, upon execution of the instructions is configured to: 
designate the DNS name to be stored as an unconfirmed suspicious DNS name, if not yet stored [Pearson, paragraphs 14-18, malicious addresses, store in database]; and 
allow the DNS request to be sent to the resolved destination address if the DNS name is determined to not be malicious [Pearson, paragraphs 14-18, administrator can determine, by analyzing the message content…].  

Pearson does not specifically disclose, however Canzanese teaches
receive DNS requests [Canzanese, paragraph 113, DNS server was used as the primary DNS server for the testbed] exclusively from a 
resolve each DNS request received to determine a destination address resolved for a DNS name of the DNS request [Canzanese, paragraph 113, DNS server was used as the primary DNS server for the testbed].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use receive DNS requests from a honeypot to resolve where potential malicious attacks may be coming from in order to protect the security of the network.

Pearson-Canzanese does not specifically disclose, however Krishnamurthy teaches
plurality of honeypots [Krishnamurthy, paragraph 18, a plurality of honeypots are established].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use multiple honeypots in order to attract an attacker from various access points to the network for the security of the network from all access points.

Regarding claim 15, Pearson-Canzanese-Krishnamurthy further discloses
designate the resolved destination address to be stored in a malicious address DB if the DNS name has been confirmed to be malicious [Pearson, paragraphs 14-18, malicious addresses, store in database]; and 
reply to the DNS request with an IP address of an inspection device that inspects traffic of the network as the resolved address [Canzanese, paragraph 112-113, DNS server was used as the primary DNS server for the testbed; phoning home].  

Regarding claim 21, Pearson-Canzanese-Krishnamurthy further discloses
receiving DNS requests exclusively from a plurality of honeypots [Krishnamurthy, paragraph 18, a plurality of honeypots are established] operating as decoys for network traffic detected as being malicious [Canzanese, paragraph 113, DNS server was used as the primary DNS server for the testbed]; 
resolving each DNS request received to determine a destination address resolved for a DNS name of the DNS request [Canzanese, paragraph 113, DNS server was used as the primary DNS server for the testbed]; 
designating the DNS name to be stored as an unconfirmed suspicious DNS name, if not yet stored [Pearson, paragraphs 14-18, malicious addresses, store in database]; and 
allowing the DNS request to be sent to the resolved destination address if the DNS name is determined to not be malicious [Pearson, paragraphs 14-18, administrator can determine, by analyzing the message content…].  

Regarding claim 22, Pearson-Canzanese-Krishnamurthy further discloses
designating the resolved destination address to be stored in a malicious address DB if the DNS name has been confirmed to be malicious [Pearson, paragraphs 14-18, malicious addresses, store in database]; and 

replying to the DNS request with an IP address of an inspection device that inspects traffic of the network as the resolved address [Canzanese, paragraph 112-113, DNS server was used as the primary DNS server for the testbed; phoning home].  

Allowable Subject Matter
Claims 1-6, 8 and 10-13 allowed.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433